Order entered August 1, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01424-CV

                      ORIENTAL BUILDING SERVICES, INC., Appellant

                                                V.

                                   RENE LEDUC, Appellee

                       On Appeal from the 298th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-10-05687

                                            ORDER
       Before the Court is appellant’s July 29, 2013 unopposed motion for an extension of time

to file a reply brief. By order dated today, the Court struck appellee’s brief and ordered him to

file an amended brief within ten days that complies with the word limit set forth in rule 9.4(2)(B)

of the rules of appellate procedure. See TEX. R. APP. P. 9.4(2)(B). Accordingly, we DENY

appellant’s motion.


                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE